356 F.2d 506
BATON ROUGE COAL & TOWING COMPANY, Appellant,v.FEDERAL BARGE LINES, INC. and M/V AMERICA, Appellee.
No. 22177.
United States Court of Appeals Fifth Circuit.
Feb. 10, 1966.

J. Y. Gilmore, Jr., Faris, Ellis, Cutrone, Gilmore & Lautenschlaeger, Ner Orleans, La., for Baton Rouge Coal & Towing Co., J.Y. Gilmore, Jr., New Orleans, La., advocate.
Charles Kohlmeyer, Jr., New Orleans, La., for appellee, Lemle & Kelleher, New Orleans, La., of counsel.
Before GEWIN and COLEMAN, Circuit Judges, and McRAE, District Judge.
PER CURIAM:


1
The appellant challenges the findings of the United States District Court for the Eastern District of Louisiana holding that the sinking of the Tug JOHN E. COON was not the result of any negligence on the part of the towboat AMERICA causing or contributing to the cause of the accident involved.  The trial court found that the Captain of the COON was negligent in his unsuccessful attempt to make a downstream landing on the head of the AMERICA'S tow, and that such negligence was the sole cause of the disaster and loss.  Our review of the record convinces us theat the evidence amply supports the conclusion reached by the trial court.  McAllister v. United States, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20 (1954).


2
The judgment is affirmed.